Exhibit 21 PRINCIPAL SUBSIDIARIES OF AT&T INC., AS OF DECEMBER 31, 2012 2012 AT&T INC. REPORT TO STOCKHOLDERS SECURITIES AND EXCHANGE COMMISSION ("SEC") FORM 10-K filed February 22, 2013 Legal Name State of Incorporation/Formation Conducts Business Under Illinois Bell Telephone Company Illinois AT&T Illinois; AT&T Wholesale Indiana Bell Telephone Company, Incorporated Indiana AT&T Indiana; AT&T Wholesale Michigan Bell Telephone Company Michigan AT&T Michigan; AT&T Wholesale Nevada Bell Telephone Company Nevada AT&T Nevada; AT&T Wholesale Pacific Bell Telephone Company California AT&T California; AT&T Wholesale; AT&T DataComm AT&T International, Inc. Delaware AT&T International SBC Internet Services, LLC California AT&T Internet Services SBC Long Distance, LLC Delaware AT&T Long Distance AT&T Teleholdings, Inc. Delaware AT&T Midwest; AT&T West; AT&T East Southwestern Bell Telephone Company Delaware AT&T Arkansas; AT&T Kansas; AT&T Missouri; AT&T Oklahoma; AT&T Texas; AT&T Southwest; AT&T DataComm; AT&T Wholesale The Ohio Bell Telephone Company Ohio AT&T Ohio; AT&T Wholesale The Southern New England Telephone Company Connecticut AT&T Connecticut Wisconsin Bell, Inc. Wisconsin AT&T Wisconsin; AT&T Wholesale AT&T Corp. New York AT&T Corp.; ACC Business; AT&T Wholesale; Lucky Dog Phone Co.; AT&T Business Solutions; AT&T Advanced Solutions AT&T Communications of New York, Inc. New York same Teleport Communications New York New York same BellSouth Corporation Georgia AT&T South BellSouth Telecommunications, LLC Georgia AT&T Alabama AT&T Florida AT&T Georgia AT&T Kentucky AT&T Louisiana AT&T Mississippi AT&T North Carolina AT&T South Carolina AT&T Tennessee AT&T Southeast AT&T Mobility LLC Delaware AT&T Mobility AT&T Mobility II LLC Delaware AT&T Mobility New Cingular Wireless Services, Inc. Delaware AT&T Mobility
